— Judgment unanimously affirmed. Memorandum: By entering a plea of guilty to a violation of subdivision 2 of section 1192 of the Vehicle and Traffic Law as a felony, defendant waived his claim that the People were not ready for trial within the time prescribed by CPL 30.30 (People v Savage, 54 NY2d 697; People v Friscia, 51 NY2d 845).
While a plea of guilty entered under circumstances demonstrating a knowing and voluntary waiver of the constitutional right to a speedy trial may also operate as a waiver of that right (People v White, 32 NY2d 393, 399; People v Nelson, 79 AD2d 1093), it may not be said here that defendant’s conduct spelled out such a waiver (see People v Chirieleison, 3 NY2d 170, 173-174). His motion to dismiss on this ground was properly denied, *714however, because his moving papers were factually and legally insufficient to support the claim (see People v Taranovich, 37 NY2d 442) and no hearing was required (see CPL 210.45, subd 5, par [a]). (Appeal from judgment of Monroe County Court, Mark, J. — driving while intoxicated.) Present — Dillon, P. J., Doerr, Green, Moule and Schnepp, JJ.